IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40042
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAYMUNDO VALENTIN ROSAS,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. C-99-CR-290-ALL
                        --------------------
                           August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Raymundo Valentin Rosas appeals his guilty-plea conviction

and sentence for knowingly possessing with the intent to transfer

unlawfully five or more false identification documents, in

violation of 18 U.S.C. § 1028(a)(3).   Rosas’ sole contention on

appeal is that the district court erred in applying U.S.S.G.

§ 2L2.1, rather than § 2F1.1, to determine Rosas’ guideline

sentence.

     This court reviews a district court’s selection of the

applicable sentencing guideline de novo.      United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40042
                                  -2-

Principe, 203 F.3d 849, 851 (5th Cir. 2000).    Appendix A of the

Sentencing Guidelines identifies both §§ 2F1.1 and 2L2.1 as

applicable to violations of § 1028.    However, application note 12

to § 2F1.1 states that “[w]here the primary purpose of the

offense involved the unlawful production, transfer, possession,

or use of identification documents for the purpose of violating,

or assisting another to violate, the laws relating to

naturalization, citizenship or legal resident status, apply

§2L2.1 . . . rather than §2F1.1.”

     Although the memorandum of the plea agreement between Rosas

and the Government neither discussed the nature of Rosas’ offense

nor included a factual resume, Rosas admitted under oath at his

rearraignment hearing that the false identification documents

would have been used to get illegal aliens into the United

States.   Rosas’ admission constituted a stipulation in his guilty

plea of a fact establishing that the primary purpose of his

offense involved the unlawful possession of identification

documents for the purpose of assisting another to violate

immigration laws.     See § 2F1.1, comment. (n.12).   The district

court thus did not err in applying § 2L2.1 to determine Rosas’

guideline sentence.    See Principe, 203 F.3d at 853-54;

§ 1B1.2(a).

     AFFIRMED.